DETAILED ACTION
Claims 1, 3-5 and 7 are amended. Claims 2 and 10 are cancelled. Claims 1 and 3-9 are pending.
Drawings
The drawings were received on 06/14/2022.  These drawings are not acceptable to the examiner.
The drawings are objected to because the text and the lines shown on Figures 1-5 are not clear, distinct and legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 7 does not show the nth stage row scanning signal Cout(n). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-5 and 7 are is objected to because of the following informalities:
As per claim 1, the limitation “wherein the compensation control circuit is configured to control a threshold voltage of the second thin film transistor in the pull-up circuit to be stored in a first capacitor in the pull-up circuit” should be “wherein the compensation control circuit is configured to control a threshold voltage of the second thin film transistor in the pull-up circuit to be stored in the first capacitor in the pull-up circuit”.
Furthermore, all the limitations recited in claim 1 need to be indented in order to properly outline the limitations in the claim.
As per claim 3, the limitation “n-1th stage row scan signal Cout (n-1)” should be “n-1th stage row scanning signal Cout (n-1)”.
As per claim 4, the limitation “nth stage row scan signal Cout (n)” should be “nth stage row scanning signal Cout (n)”.
As per claim 5, the limitation “nth stage row scan signal Cout (n)” should be “nth stage row scanning signal Cout (n)”, “n+2th stage row scan signal Cout (n+2)” should be “n+2th stage row scanning signal Cout (n+2)”.
As per claim 7, the limitation “wherein the first thin film transistor, the second thin film transistor, the third thin film transistor, and the fourth thin film transistor are indium gallium zinc oxide (IGZO) thin film transistor” should be “wherein the first thin film transistor, the second thin film transistor, the third thin film transistor, and the fourth thin film transistor are of a indium gallium zinc oxide (IGZO) thin film transistor”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 3-9 would be allowable if rewritten or amended to overcome the objections as set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of a Gate Driver On Array (GOA) circuit comprising m cascaded GOA units, wherein an nth GOA unit comprises a pull-up control circuit, a pull-up circuit, a compensation control circuit, and a pull-down circuit does not teach or fairly suggest a gate of the fourth thin film transistor is connected to an n+1th stage row scanning signal Cout (n+1), a drain of the fourth thin film transistor is connected to a source of the first thin film transistor in the pull-up control circuit and a gate of the second thin film transistor in the pull-up circuit, a source of the fourth thin film transistor is connected to a drain of the third thin film transistor in the pull-down circuit, a source of the second thin film transistor in the pull-up circuit, and an nth stage row scanning signal Cout (n).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed on 06/14/2022, with respect to the rejection of claims 1-6 and 8-9 under Kuo (US 20150102735) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, claims 1, 3-5 and 7 need to be rewritten or amended to overcome the objections as set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622